UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as specified in charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California90025 (Address of principal executive offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: June 30, 2007 Nelson N. Lee Capital International, Inc. 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California90025 (name and address of agent for service) Copies to: Rob Helm, Esq. Dechert LLP 1775 I Street, N.W. Washington, DC20006-2401 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders [logo - Capital InternationalSM] Emerging Markets Growth FundSM Seeks long-term growth of capital by investing in companies operating in developing countries around the world [cover: global map] Annual report for the year ended June 30, 2007 Dear shareholders: A powerful rally in emerging markets equities extended into its fourth year as vibrant economies, solid earnings, firm commodity prices and brisk mergers-and-acquisitions activity offset concerns over rising short-term interest rates and inflationary pressures. For the 12-month period ended June 30, 2007, the net asset value of Emerging Markets Growth Fund rose 52% with distributions reinvested. The MSCI Emerging Markets Index gained 45% with net dividends reinvested over the same period. The market’s advance was not without interruptions, with sharp retreats in January when energy stocks slid and in February and March when sell-offs in China’s domestic stock market spilled over into global markets. Nevertheless, stocks recovered swiftly and advanced further, supported by solid earnings growth. Most emerging markets currencies strengthened against the U.S. dollar. Market review China both led and dominated the emerging markets. The MSCI China Index rose 80%, the third-best gain after Peru and the Philippines. China’s ability to maintain double-digit GDP growth without creating severe economic imbalances appeared to impress investors and rejuvenate commodities markets, given the country’s role as one of the largest consumers of raw materials and metals. Industrials led the emerging markets, rising 80%. The telecommunication services and utilities sectors also rose more than 60% each, followed by strong gains in materials and financials. Energy and information technology stocks lagged, with each sector advancing only about 20%. Infrastructure-related industrial companies, including power generation and equipment providers, as well as construction and engineering companies, performed particularly well. With China scheduled to host the 2008 Summer Olympic Games, South Africa the 2010 World Cup of soccer and India the 2010 Commonwealth Games, governments continued to step up infrastructure development. In many countries, the business sector has also pressed for better roads, airports, ports and adequate power supply. Improved finances have allowed many governments to increase their spending on infrastructure needs. Moreover, a building boom has been underway in Persian Gulf countries, translating into strong business and profit growth for construction companies with long-standing business relationships in the region. Shares of construction companies Orascom Construction of Egypt, Murray &
